                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA

                             WESTERN DIVISION


THOMAS LUCERO, JR.,                                5:19-CV-05056-KES

                        Plaintiff,

            vs.                              ORDER GRANTING PLAINTIFF’S
                                             MOTION TO FILE AN AMENDED
PENNINGTON COUNTY SHERRIFS                           COMPLAINT
OFFICE JAIL DIVISION, AS AN
AGENCY; ROBERT YANTIS, JAIL
COMMANDER; INDIVIDUALLY AND IN
HIS OFFICIAL CAPACITY; CAPT. WADE
ANDERSON, IN HIS INDIVIDUAL AND
OFFICIAL CAPACITY; CAPT. BROOK
HAGA, IN HER INDIVIDUAL AND
OFFICIAL CAPACITY; LT. KATHLEEN
HOUSTON, IN HER INDIVIDUAL AND
OFFICIAL CAPACITY; AND LT. TISAY
MUNSCH, IN INDIVIDUAL AND
OFFICIAL CAPACITY;

                        Defendants.


      Plaintiff Thomas Lucero, Jr., filed a pro se civil rights lawsuit under

42 U.S.C. § 1983. Docket 1. Lucero was granted leave to proceed in forma

pauperis and paid his initial filing fee on August 13, 2019. Docket 8. He filed a

motion to appoint counsel (Docket 4) and has filed multiple motions to file an

amended complaint. Dockets 2, 9, 11.

                                     ANALYSIS

      Civil rights and pro se complaints must be liberally construed. Erickson

v. Pardus, 551 U.S. 89, 94 (2007); Bediako v. Stein Mart, Inc., 354 F.3d 835,
839 (8th Cir. 2004). “Although pro se pleadings are to be construed liberally,

pro se litigants are not excused from compliance with procedural and local

rules.” Smith v. Brown, 2018 U.S. Dist. LEXIS 47969, at *61, (D.S.D. 2018); see

Schooley v. Kennedy, 712 F.2d 372, 373 (8th Cir. 1983). Under this court’s

local rules

      any party moving to amend a pleading must attach a copy of the
      proposed amended pleading to its motion to amend with the proposed
      changes highlighted or underlined so that they may be easily identified. If
      the court grants the motion, the moving party must file a clean original
      of the amended pleading within 7 days.

D.S.D. Civ. LR 15.1. Lucero must comply with the local rules of this court.

Lucero has filed three separate motions to amend but has not followed Local

Rule 15.1. This court grants Lucero’s motion to file an amended complaint.

Docket 2. Lucero must file a full and complete amended complaint by

December 15, 2019. If Lucero does not file this amended complaint by

December 15, 2019, his initial complaint (Docket 1) will be screened under 28

U.S.C. § 1915A.

      Thus, it is ORDERED:

      1. Lucero’s motion to file an amended complaint (Docket 2) is granted

         and Lucero must file a full and complete amended complaint by

         December 15, 2019.

      2. Lucero’s motions to file an amended complaint (Docket 9 and 11) are

         denied.

      3. Lucero’s motion to appoint counsel is stayed until Lucero’s complaint

         has been screened under 28 U.S.C. § 1915A.
                                          2
4. The Clerk will send Lucero a copy of this court’s Civil Local Rules of

   Practice.

Dated October 15, 2019.

                        BY THE COURT:


                        /s/ Karen E. Schreier
                        KAREN E. SCHREIER
                        UNITED STATES DISTRICT JUDGE




                                   3
